DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the FWHM value of D band in the Raman spectrum of the carbon coating layer of the first core" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the FWHM value of D band in the Raman spectrum of the carbon coating layer of the first core” will be interpreted as “a FWHM value of D band in the Raman spectrum of the carbon coating layer of the first core”.

Claims 4 and 5 each recite the limitation "the FWHM value" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, claims 4 and 5 will be interpreted as depending from claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (JP 2013/200984, see Machine Translation) in view of Park et al. (US 2004/0042954) and further in view of Jung (US 2015/0140434).
Regarding claims 1, 3-5, and 7-8, Asami et al. discloses a negative electrode ([0058]) comprising:  a first negative electrode active material ([0047], ref B) comprising a first core comprising a silicon oxide based composite ([0047], SiOx) and a carbon coating layer ([0047]) covering the first core ([0047]); and a second negative electrode active material ([0021], ref A, A1) comprising a second core comprising artificial graphite ([0021]) and a carbon coating layer ([0021]) covering the second core ([0021])
Asami et al. does not explicitly disclose the carbon coating layer of the first core has higher crystallinity compared to the carbon coating layer of the second core, nor the relative FWHM values of the carbon of the first core compared to the FWHM values of the carbon of the second core as set forth in the claim.
As the battery capacity and cycle life are variables that can be modified, among others, by adjusting said crystallinity / FWHM value, with said battery capacity and cycle life both increasing as the crystallinity / FWHM value is varied, the precise crystallinity / FWHM value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed crystallinity / FWHM value cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the crystallinity / FWHM value in the apparatus of Asami et al. as taught by Park et al. to obtain the desired balance between the battery capacity and cycle life (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Asami et al. also does not explicitly disclose the silicon oxide based composite is Li-SiOx, with Li in an amount of 4-20 wt%.
Jung discloses in Figs 1-4, a lithium battery (Abstract) including a negative electrode active material ([0011]-[0013]) comprising carbon coated SiOx (0<x<2) doped with Li in an amount between 0.5 – 1.9 moles ([0011]-[0013]), overlapping the instant claim range.  This configuration enhances cycle life and efficiency of cycle properties in the battery ([0010]-[0013]).
Jung and Asami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the Li-SiOx composite disclosed by Jung into the negative electrode of Asami et al. to enhance battery cycle life and efficiency of operation.

Regarding claim 2, modified Asami et al. discloses all of the claim limitations as set forth above and also discloses only ([0058], only “A” and “B” present) the first negative electrode active material and the second negative electrode active material as the negative active material ([0058]).

Regarding claim 6, modified Asami et al. discloses all of the claim limitations as set forth above and also discloses a weight ratio range of the first electrode active material ([0047], “B”) to the second negative electrode active material ([0021], “A”) is 12:88 ([0085]).

Regarding claim 7, modified Asami et al. discloses all of the claim limitations as set forth above and also discloses M is

Regarding claim 10, modified Asami et al. discloses a lithium secondary battery (Abstract, [0097]) comprising the negative electrode as set forth above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (JP 2013/200984, see Machine Translation) in view of Park et al. (US 2004/0042954) and Jung (US 2015/0140434) as applied to claim 1 above, and further in view of Lee et al. (US 2014/0322611).
Regarding claim 9, modified Asami et al. discloses all of the claim limitations as set forth above but does not explicitly disclose each of the carbon coating layers of the first core and the second core independently has a thickness of 10 – 100 nm.
Lee et al. discloses in Fig 1, a battery (Abstract) having an anode active material ([0002]) including silicon oxide coated with carbon at a thickness of 40 nm ([0055]).  This configuration enhances capacity while controlling volume expansion ([0002]).
Lee et al. and Asami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the carbon coating of Asami et al. at the thickness disclosed by Lee et al. to enhance battery capacity while preventing volume expansion of the electrode material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim et al. (US 2012/0321960) discloses in Figs 1-5, a battery (Abstract) including a negative electrode material comprising carbon based material having a given FWHM range, and that as degree of crystallinity and therefore FWHM varies so does capacity and cycle life ([0042]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725